FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JUDITH COX, individually and as            Nos.15-35964
Personal Representative of the estate          15-35980
of C. J. P., and estate of B. T. P. and
CHARLES COX, individually and as              D.C. No.
Personal Representatives of the            3:14-cv-05923-
estate of C. J. P. and estate of                RBL
B. T. P.,
                  Plaintiffs-Appellants/
                      Cross-Appellees,       OPINION

                   v.

STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES; FOREST
JACOBSON; RANDY STEPHENSON;
JANE WILSON; BILLIE REED-LYYSKI,
             Defendants-Appellees/
                 Cross-Appellants.



      Appeal from the United States District Court
        for the Western District of Washington
      Ronald B. Leighton, District Judge, Presiding

        Argued and Submitted December 4, 2017
                 Seattle, Washington

                  Filed January 10, 2019
2            COX V. STATE OF WASHINGTON DSHS

     Before: Michael Daly Hawkins and Morgan Christen,
    Circuit Judges, and Leslie E. Kobayashi,* District Judge.

                   Opinion by Judge Kobayashi


                            SUMMARY**


                             Civil Rights

    The panel affirmed a grant of summary judgment in favor
of social workers and reversed the dismissal of negligence
claims against Washington’s Department of Social and
Health Services, and remanded, in an action arising from the
murder of two young boys by their father during a social-
worker-supervised visit.

    The amended complaint alleged a 42 U.S.C. § 1983 claim
against the social workers for disregarding facts showing that
the father presented a serious risk of harm to the boys, as well
as negligence claims against the Department for its failure to
investigate and monitor the father prior to and during the
visits, and failure to train.

   The panel held that viewing the record in the light most
favorable to the plaintiffs, there was insufficient evidence to
show that the social workers recognized, or should have


     *
     The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawai`i, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           COX V. STATE OF WASHINGTON DSHS                   3

recognized, an objectively substantial risk that the father
would physically harm his sons. As the social workers did
not act with deliberate indifference to the boys’ liberty
interest, the district court did not err in concluding that the
social workers were entitled to qualified immunity.

     Addressing the negligence claims, the panel held that the
Department of Social and Health Services had a duty to
investigate in order to reasonably ensure that a child is not
placed in an abusive situation. The panel held that material
issues of fact existed regarding whether the Department used
reasonable care to avoid placing the boys in harm’s way,
including: (1) determining the visitation location; (2)
facilitating the February 5, 2012 visitation; and (3) training
its social workers to conduct visitations. There also existed
material issues of fact as to whether the Service’s actions
proximately caused the boys to be placed in harm’s way.


                         COUNSEL

Ted Buck (argued), Evan Bariault, Anne M. Bremner, Frey
Buck P.S., Seattle, Washington, for Plaintiffs-Appellants/
Cross-Appellees.

Peter John Helmberger (argued), Assistant Attorney
General; Robert W. Ferguson, Attorney General; Office
of the Attorney General, Tacoma, Washington; for
Defendants-Appellees/Cross-Appellants.
4         COX V. STATE OF WASHINGTON DSHS

                        OPINION

KOBAYASHI, District Judge:

    This appeal arises from the gruesome murder of two
young boys by their father during a social-worker-supervised
visit during dependency proceedings brought by the State of
Washington’s Department of Social and Health Services
(“DSHS”). One set of grandparents, Judith Cox and Charles
Cox (“Coxes”), subsequently sued the social workers under
42 U.S.C. § 1983, and DSHS for negligence. The Coxes
appeal the adverse grant of summary judgment in favor of the
social workers and DSHS. On cross-appeal, DSHS
challenges the conclusion that, in placement decisions,
Washington state law imposes a duty to conduct investigation
necessary to avoid placing a child in an abusive or dangerous
situation. We have jurisdiction under 28 U.S.C. § 1291, and
we affirm the grant of summary judgment in favor of the
social workers based on qualified immunity and the
conclusion that, under Washington state law, those making
placement decisions have a duty to reasonably ensure a child
is not placed in an abusive situation. We reverse as to the
negligence claims against DSHS, and remand for further
proceedings.

I. BACKGROUND

    The following facts are not in dispute. In December
2009, Susan Powell disappeared from the Utah home she
shared with her husband, Joshua Powell and their two boys.
Joshua, the lead suspect in Susan’s disappearance,
subsequently moved with the two boys to his father Stephen
Powell’s home in Washington. On August 25, 2011,
Washington authorities—acting on information from Utah
          COX V. STATE OF WASHINGTON DSHS                   5

authorities investigating Susan’s disappearance—conducted
a search of Stephen’s home. Washington authorities
confiscated fifteen computers that, when examined, were
found to contain child pornography and evidence of
Stephen’s obsession with Susan. Stephen was arrested, and
the two boys were removed from the home and placed under
DSHS’s care.

    On September 28, 2011, the Superior Court of
Washington, County of Pierce, Juvenile Court (“the
Dependency Court”) issued orders placing the two boys in the
custody of DSHS; authorizing placement with the Coxes;
allowing Joshua weekly visits with the two boys under
supervision by a DSHS-approved provider; and prohibiting
Joshua from either discussing pending litigation with the boys
or making disparaging remarks about the Coxes. Pursuant to
these orders, one of the social workers submitted an initial
visiting plan to the Dependency Court that recommended the
weekly supervised visits take place in DSHS’s Division of
Child and Family Services (“DCFS”) offices or another
preapproved DCFS location.

    Following an initial review, the Dependency Court found
the two boys were dependent and ordered the boys continue
to be placed with the Coxes but maintained weekly visits with
their father. The Dependency Court also ordered that
visitations could be expanded if the parties agreed and that
Joshua undergo a psychological evaluation and parenting
assessment. In November 2011, DSHS changed the location
of the boys’ visits from a DCFS facility to a residence Joshua
had established separate and apart from his father. The
change was noted in the guardian ad litem’s report, filed with
the Dependency Court on January 6, 2012.
6          COX V. STATE OF WASHINGTON DSHS

    Psychologist James Manley, Ph.D., evaluated Joshua
between October 2011 and January 2012. As part of his
evaluation, Dr. Manley assessed Joshua during visitations
occurring both at a DCFS location and Joshua’s newly-
established residence. Dr. Manley’s initial report registered
concerns about some of Joshua’s behaviors but concluded
that supervised visitations should continue. In January 2012,
Dr. Manley drafted an addendum to his report that included
a review of 400 pornographic images collected from
Stephen’s computer. Joshua’s potential connection to these
images led Dr. Manley to conclude “he may not presently be
a stable and appropriate resource for his children.” Dr.
Manley referred Joshua to a psychosexual evaluation and
recommended no “additional or change of visit structure.”

    The Dependency Court held its second review shortly
thereafter. At this hearing, the Dependency Court denied
Joshua’s motion to have the boys returned to him or placed
with his pastor. After reviewing reports from Dr. Manley, the
guardian ad litem, and social workers, the Dependency Court
ordered visitation to continue twice a week for three hours.
The boys continued to live with the Coxes.

    On February 5, 2012, the visitation supervisor—a social
worker who is not a defendant in this case—brought the boys
to Joshua’s newly-established residence for a scheduled visit.
As they had done on prior visits, the boys, anxious to see their
father, ran into Joshua’s house ahead of the visitation
supervisor. Joshua locked the door to prevent the visitation
supervisor from entering the home, and proceeded to
bludgeon both boys to death, set the house on fire, and kill
himself.
           COX V. STATE OF WASHINGTON DSHS                   7

    The Coxes’ lawsuit seeks damages from the social
workers, Forest Jacobson, Randy Stephenson, Jane Wilson,
and Billie Reed-Lyyski, as well as DSHS. The Coxes’
original complaint was filed solely against DSHS, and was
superseded by their amended complaint, which added the
social workers as defendants. The amended complaint
alleges a 42 U.S.C. § 1983 claim against the social workers
for disregarding facts showing that Joshua presented a serious
risk of harm to the boys, as well as negligence claims against
DSHS for its failure to investigate and monitor Joshua prior
to and during the visits, and failure to train.

    The district court granted the defendants’ motion for
summary judgment and concluded that the social workers
had absolute immunity or, alternatively, qualified immunity
from the Coxes’ § 1983 claims. As to DSHS, the district
court found that DSHS did not fail to provide material
information about Joshua to the Dependency Court, that the
Dependency Court’s February 1, 2012 order was a
superseding, intervening cause that precluded liability for the
deaths, and that DSHS did not negligently facilitate the fatal
visit. The district court also found that, under state law and
in placement decisions, DSHS has a duty to investigate in
order to reasonably ensure that a child is not placed in an
abusive situation. This appeal and cross-appeal followed.

II. STANDARD OF REVIEW

    We review de novo an order granting summary judgment,
applying the same standard as the district court. Howard v.
City of Coos Bay, 871 F.3d 1032, 1038 n.1 (9th Cir. 2017).
Whether a public official is entitled to immunity and the type
of that immunity are questions of law also reviewed de novo.
Mabe v. San Bernardino Cty., Dep’t of Pub. Soc. Servs., 237
8            COX V. STATE OF WASHINGTON DSHS

F.3d 1101, 1106 (9th Cir. 2001) (citing Greater L.A. Council
on Deafness, Inc. v. Zolin, 812 F.2d 1103 (9th Cir. 1987)).

III.      DISCUSSION

       A. Liability of the Individual Social Workers under
          § 1983

          1. Absolute Immunity

      We turn first to whether the district court properly
concluded that the social workers were entitled to absolute
immunity with regard to their reports to the Dependency
Court and supervision of Joshua’s visits with the two boys.
“Absolute immunity from private lawsuits covers the official
activities of social workers only when they perform quasi-
prosecutorial or quasi-judicial functions in juvenile
dependency court.” Hardwick v. Cty. of Orange, 844 F.3d
1112, 1115 (9th Cir. 2017) (citing Miller v. Gammie, 335
F.3d 889, 898 (9th Cir. 2003) (en banc)). Absolute immunity
is available only if the social worker’s “activity or ‘function’
. . . was . . . part and parcel of presenting the state’s case as a
generic advocate.” Id. “[S]ocial workers are not afforded
absolute immunity for their investigatory conduct,
discretionary decisions or recommendations.” Tamas v.
Dep’t of Soc. & Health Servs., State of Wash., 630 F.3d 833,
842 (9th Cir. 2010) (citing Beltran v. Santa Clara Cty., 514
F.3d 906, 908–09 (9th Cir. 2008); Miller, 355 F.3d at 898).

    Viewing the record in the light most favorable to the
Coxes, the visitation location was within the social workers’
discretion.    There is insufficient evidence that the
Dependency Court required the boys’ visits to take place in
Joshua’s home. None of the Dependency Court’s rulings,
           COX V. STATE OF WASHINGTON DSHS                      9

oral and written, dictated the visitation location. Thus, the
district court erred in concluding that the social workers were
entitled to absolute immunity.

        2. Qualified Immunity

    Whether qualified immunity shields the social workers
from liability is a closer question. We must examine “(1)
whether the facts, taken in the light most favorable to the
party asserting the injury, show that the [social workers’]
conduct violated a constitutional right and (2) if so, whether
the right was clearly established, such that a reasonable
official would understand that his conduct violated that
right.” Id. (citing Conn v. City of Reno, 572 F.3d 1047, 1061
(9th Cir. 2009)). Because we conclude that the social
workers’ conduct did not violate a constitutional right, we
need not consider the second prong.

    Where children are in state custody, the Fourteenth
Amendment’s substantive due process clause protects their
liberty interest “in social worker supervision and protection
from harm inflicted by [a third party].” Id. (citing Carlo v.
City of Chino, 105 F.3d 493, 501 (9th Cir. 1997); Campbell
v. Burt, 141 F.3d 927, 931 n.2 (9th Cir. 1998)).

    “To violate due process, state officials must act with such
deliberate indifference to the liberty interest that their actions
‘shock the conscience.’ Conduct that ‘shocks the conscience’
is deliberate indifference to a known or so obvious as to
imply knowledge of, danger.” Tamas, 630 F.3d at 844
(footnote, citations, and some internal quotation marks
omitted). As applied to children in state custody, deliberate
indifference “requires a showing of an objectively substantial
risk of harm and a showing that the officials were
10         COX V. STATE OF WASHINGTON DSHS

subjectively aware of facts from which an inference could be
drawn” that such a risk existed and that “either the official
actually drew that inference or that a reasonable official
would have been compelled to draw that inference.” Id. at
845.

    The Coxes argue that the social workers disregarded facts
that would compel an inference that there existed an
objectively substantial risk that Joshua would physically harm
his two sons. Specifically, the Coxes rely on several
sources—Joshua’s sister, Jennifer Graves, law enforcement
officials, and the Coxes—who told the social workers about
their specific concerns that Joshua would physically harm the
boys. The district court discounted such evidence as mere
hunches, gut feelings, and speculations that were not
supported by “superior knowledge” about what Joshua might
do.

    While we disagree with the district court’s
characterization of the evidence, we recognize how difficult
it is for social workers to sift through safety fears and
concerns, and to make reasoned and expeditious judgments
about the risk of harm. In hindsight, family members’
concerns about Joshua physically harming the two boys were
heartbreakingly prescient. But entitlement to qualified
immunity turns on whether the facts known at the time
reasonably revealed this terrible risk. Regrettably, the facts
did not. The initial visiting plan identified a potential safety
issue related to the risk that Joshua might flee with the two
boys, but not that he might cause them serious physical harm.
Next, the reports by the Coxes, Joshua’s sister and law
enforcement expressed only generalized (albeit strongly
voiced) fears about Joshua harming his sons. Further, the
guardian ad litem reported that Joshua had a strong bond with
             COX V. STATE OF WASHINGTON DSHS                          11

the two boys and that the visits were going well. Lastly,
while the two boys ran into their father’s house ahead of the
visitation supervisor on at least nine occasions prior to the
final, fatal visit, the children’s actions reasonably could be
interpreted as indications that they were not afraid of and
were excited to see their father, as opposed to indications of
a risk of physical harm. Viewing the record in the light most
favorable to the Coxes, there is insufficient evidence to show
that the social workers recognized, or should have
recognized, an objectively substantial risk that Joshua would
physically harm his sons. As the social workers did not act
with deliberate indifference to the boys’ liberty interest, the
district court did not err in concluding that the social workers
were entitled to qualified immunity.

    B. Negligence Claims

    As with a child placed in a foster or prospective adoptive
home, DSHS is the “custodian and caretaker” of a dependent
child who has been removed from his biological parent’s
custody and subject to court-ordered supervised visitations
with the biological parent. The Coxes presented multiple
theories of negligence against DSHS that can be aggregated
into two different groups. The first group involves actions
occurring before the issuance of the Dependency Court’s
February 1 order, and includes claims that DSHS failed to use
reasonable care while: (1) investigating and collecting
information about Joshua’s potential for abusive behavior;1


    1
         We emphasize that the Coxes did not plead a “negligent
investigation” claim. Under Washington law, there is no “general tort
claim for negligent investigation[,] [and a] negligent investigation cause
of action against DSHS is a narrow exception that is based on, and limited
to,” the scope of Wash. Rev. Code § 26.44.050. M.W. v. Dep’t of Soc. &
12           COX V. STATE OF WASHINGTON DSHS

and (2) determining Joshua’s visitation duration and location.
The second group involves actions occurring after or
unrelated to the issuance of the Dependency Court’s February
1 order, and includes claims that DSHS failed to use
reasonable care while: (1) facilitating the February 5, 2012
visitation; and (2) training its social workers to conduct
visitations.

    Under Washington law, a negligence action requires proof
of four elements: existence of a duty; breach of the duty; a
resulting injury; and proximate causation between the breach
and the resulting injury. Michaels v. CH2M Hill, Inc., 257
P.3d 532, 542 (Wash. 2011).



Health Servs., 70 P.3d 954, 960 (Wash. 2003) (en banc). Section
26.44.050 states, in pertinent part:

         Except as provided in [Wash. Rev. Code]
         26.44.030(11), upon the receipt of a report concerning
         the possible occurrence of abuse or neglect, the law
         enforcement agency or the department [of social and
         health services] must investigate and provide the
         protective services section with a report in accordance
         with chapter 74.13 [Wash. Rev. Code], and where
         necessary to refer such report to the court.

Wash. Rev. Code § 26.44.050. Thus, “a claim for negligent investigation
against DSHS is available only to children, parents, and guardians of
children who are harmed because DSHS has[, in response to report of
possible abuse or neglect,] gathered incomplete or biased information that
results in a harmful placement decision.” M.W., 70 P.3d at 960. The
Coxes do not allege a negligent investigation claim pursuant to
§ 26.44.050; they merely rely on DSHS’s failure to use reasonable care in
its investigation of this case as one of the ways in which DSHS breached
the duty of care it owed the boys because of its special relationship with
the boys. See infra.
           COX V. STATE OF WASHINGTON DSHS                    13

        1. Duty of Care Owed to the Boys

    On cross-appeal, DSHS contends that the district court
erred in concluding that, under Washington law, DSHS owed
the boys a duty of care to reasonably ensure it did not place
the boys in a dangerous or abusive situation. It is wrong.

    The threshold determination in a negligence action is
whether a defendant owes a duty of care to the plaintiff. To
be actionable, the duty must be one owed to the injured
plaintiff, and not one owed to the public in general. “While
there is generally no duty to prevent a third person from
intentionally harming another, a duty arises when a special
relationship exists between the defendant and either the third
party or the foreseeable victim of the third party’s conduct.”
H.B.H. v. State, 429 P.3d 484, 492 (Wash. 2018)
(“H.B.H. II”) (citations and internal quotation marks omitted).
A duty to prevent intentional harm by a third party arises
where the defendant has either: (1) a special relationship with
the third party, such that the defendant has a duty to control
the third party’s conduct; or (2) a special relationship with the
victim, such that the defendant has a duty to protect the
victim. Id. (citations omitted). The second type of special
relationship, which the Supreme Court of Washington has
described as an “entrustment for the protection of a
vulnerable victim,” id. at 494 (citation omitted), is relevant to
the Coxes’ claims against DSHS.

    In H.B.H. II, the Supreme Court of Washington held that
a special relationship exists between DSHS and the dependent
children it places in foster homes. Id. at 496. The children in
that case sued the State of Washington, claiming “its
negligence in failing to investigate or take other protective
14         COX V. STATE OF WASHINGTON DSHS

action . . . allowed the[ir] [foster parents] to abuse them.” Id.
at 488. The Supreme Court of Washington held:

            The State, through DSHS, stands in a
        special relationship with foster children.
        While DSHS contracts with foster parents and
        others to provide day-to-day care for
        dependent children, the State alone is
        custodian and caretaker of foster children.
        Consistent with our precedent, we hold that
        the special relationship between DSHS and
        foster children gives rise to a protective duty
        under Restatement § 315(b). . . .

Id. at 499 (citation and internal quotation marks omitted).
This duty to protect includes the duty to exercise reasonable
care in conducting the investigations underlying DSHS’s
decisions regarding the foster children, and a breach of that
duty is actionable even where a § 26.44.050 claim is not
available. See id. at 496.

    Although H.B.H. II and the decision that it
affirmed—H.B.H. v. State, 387 P.3d 1093 (Wash. Ct. App.
2017) (“H.B.H. I”)—were decided after the district court’s
decision in this case, the holdings in H.B.H. I and H.B.H. II
are not novel. See H.B.H. II, 429 P.3d at 496 (noting that
M.W., 70 P.3d 954, “confirms, rather than rejects, common
law claims [against DSHS] based on a special relationship”).
H.B.H. I also recognized the State’s special relationship with
foster children, and a subsequent court of appeals decision
recognized that the court of appeals’ decision in “H.B.H. [I]
is consistent with . . . earlier cases . . . finding a duty of
protection arising from a special relationship under
Restatement (Second) of Torts § 315(b).” C.L. v. Dep’t of
            COX V. STATE OF WASHINGTON DSHS                          15

Soc. & Health Servs., 402 P.3d 346, 350 (Wash. Ct. App.
2017). Indeed, as early as 1991, the Supreme Court of
Washington implicitly recognized a duty of protection in
allowing foster children to pursue negligence claims against
the State and its caseworkers related to the children’s
placement in foster homes. Babcock v. State, 809 P.2d 143
(Wash. 1991).

    Although H.B.H., C.L., and Babcock involved placement
of dependent children in foster or adoptive homes and
subsequent harm inflicted upon the children as a result of that
placement, the relationship here is identical. As with a child
placed in a foster or prospective adoptive home, DSHS is the
“custodian and caretaker” of a dependent child who has been
removed from his biological parent’s custody and subject to
court-ordered supervised visitations with the biological
parent. See H.B.H. II, 429 P.3d at 499. That child is “wholly
exposed to the will of the [biological] parent” during a
visitation, unless DSHS reasonably investigates and
supervises the conditions of visitation. See H.B.H. I, 387
P.3d at 1101. Thus, a special relationship and duty existed
between DSHS and the boys.2

    While the district court’s conclusion was made without
the benefit of the Washington Supreme Court’s holding in
H.B.H. II, there is sufficient basis to affirm its conclusion that
DSHS had a duty to investigate in order to reasonably ensure
that a child is not placed in an abusive situation. Because
DSHS owed a duty to protect the boys, we affirm the district
court’s conclusion that it owed a duty to avoid placing them


    2
       Because we hold that the second special relationship exception
applies, we need not address whether another type of special relationship
exception applies.
16           COX V. STATE OF WASHINGTON DSHS

in an abusive situation during their visitations with Joshua.
See S. Cal. Painters & Allied Trades, Dist. Council No. 36 v.
Rodin & Co., 558 F.3d 1028, 1034 n.5 (9th Cir. 2009)
(recognizing we “may affirm on any ground supported by the
record, even if it differs from the district court’s rationale”
(citation omitted)). DSHS’s cross-appeal is denied.

         2. Breach

    The district court held that, as a matter of law, DSHS did
not breach its duty of care owed to the boys in conducting the
investigation necessary to provide all material information to
the Dependency Court,3 determining the duration and location
of visitations, or facilitating the February 5, 2012 visitation.4

    What constitutes reasonable care and whether a defendant
breached its duty “are fact questions for the trier of fact.”
Hertog v. City of Seattle, 979 P.2d 400, 406 (Wash. 1999).
Washington courts have declined to comprehensively define
the bounds of the duty DSHS owed to the boys. Indeed,
H.B.H. I cautioned that “compliance with DSHS policies is
[not] necessarily enough to ensure compliance with the duty



     3
       Because the inquiry into whether DSHS breached its duty of care
by failing to conduct the investigation necessary to inform the
Dependency Court of all material information is the same as the inquiry
into whether the Dependency Court’s February 1 order was a superseding
cause, we address both inquiries in the proximate cause section.
     4
       The district court did not specifically address the Coxes’ claim that
DSHS negligently trained its social workers to conduct visitations.
However, it appears the district court held the claim necessarily fails
because it concluded that no social worker unreasonably facilitated a
visitation.
           COX V. STATE OF WASHINGTON DSHS                   17

to exercise ordinary care to protect foster children.” 387 P.3d
at 1101 n.6.

     Here, as to the Coxes’ claim that DSHS unreasonably
moved the visitation location to Joshua’s residence, the Coxes
contend the decision took the boys from a secure government
facility to a location where Joshua—who was both the
primary suspect in the disappearance of his wife and
suspected to have been in the possession of child
pornography—had unfettered control. DSHS’s decision was
influenced by discussions Joshua had with the boys about his
new residence—discussions that violated the Dependency
Court’s visitation order. DSHS’s decision was also made
notwithstanding Joshua’s repeated violations of the
Dependency Court’s visitation order and contrary to DSHS’s
visitation plans. Further, DSHS continued to allow visitations
despite Dr. Manley’s notation that “it is difficult to conclude
[Joshua] could provide a stable, safe, and consistent nurturing
environment for his sons.” Similarly, the Coxes claim DSHS
rashly decided to increase the duration of the visitations prior
to the completion of a psychological evaluation and when the
arrest of Joshua was “imminent.”

    Viewing the facts and reasonable inferences therefrom in
the light most favorable to the Coxes, there remains a genuine
issue of material fact as to whether DSHS breached its duty
of care owed to the boys in deciding to alter the location and
duration of the visitations. The district court’s reliance on
DSHS’s “continuing goal of reunification” and “relative
success of earlier family visits” to hold that DSHS’s decision
was reasonable as a matter of law ignores the extraordinary
safety concerns Joshua presented. Given the information
DSHS possessed regarding Joshua, we cannot say that
DSHS’s decision to move visitations to Joshua’s home and
18         COX V. STATE OF WASHINGTON DSHS

increase duration of visitations was reasonable as a matter of
law.

    The Coxes also argue that DSHS unreasonably facilitated
the February 5, 2012 visitation. They assert that DSHS
should have relocated the visitations before the February 5
visitation because Joshua was in an increasingly desperate
position following Dr. Manley’s concerns in his report
addendum, the Dependency Court’s denial of Joshua’s
motion to remove children from the Coxes’ home, and the
Dependency Court’s order that Joshua undergo a
psychosexual evaluation. As to the actual visitation, the
Coxes argue it was unreasonable that DSHS had no
emergency plan in place, as evidenced by the nearly 10
minutes that elapsed before the visitation supervisor’s phone
call to 911. Similarly, the Coxes argue that DSHS did not use
reasonable care in training its visitation supervisors, and that
the visitation supervisor in this case had never conducted a
residential supervised visitation before supervising the boys.

    Again, we cannot conclude as a matter of law that DSHS
reasonably facilitated the February 5 visitation or reasonably
trained its visitation supervisors. DSHS reserves the right to
change aspects of visitations “based on increased or
decreased safety concerns, changes in permanency plans
and/or the well-being of the child.” Reacting to new
information and making appropriate changes falls within the
spirit and duty DSHS owes to dependent children. However,
no documented response was made or emergency plan
contemplated by DSHS despite revelations of increasingly
concerning information about Joshua, and DSHS’s utilization
of a visitation supervisor who lacked firsthand experience
with the safety concerns of residential visitations. If such
          COX V. STATE OF WASHINGTON DSHS                  19

omissions were reasonable as a matter of law, they would
render hollow DSHS’s duty to dependent children.

       3. Proximate Cause

   The district court also held that the Dependency Court’s
February 1 order, which concluded that visitation would
“remain as it currently is,” was a superseding cause that
severed DSHS’s liability.

    To prevail on its negligence claims, the Coxes must prove
DSHS’s incomplete investigation and failure to produce
material information to the Dependency Court was a
proximate cause of the boys’ death. See Petcu v. State, 86
P.3d 1234, 1244 (Wash. 2004). Proximate cause contains
two elements: cause in fact and legal cause. “Cause in fact is
a jury question, established by showing that ‘but for’ the
defendant’s actions, the claimant would not have been
injured.”    Id. at 1244.       “Legal cause involves the
determination, in view of ‘logic, common sense, justice,
policy, and precedent,’ of the extent to which a defendant
should remain legally responsible for the harmful
consequences of his acts” and is generally “a question for the
court.” Id. at 1244–45 (quoting Minahan v. W. Wash. Fair
Ass’n, 73 P.3d 1019, 1023 (Wash. Ct. App. 2003)).

    Judicial action may sufficiently disrupt the causal
connection between a negligent act and subsequent harm to
become a superseding, intervening cause. See Bishop v.
Miche, 973 P.2d 465, 472 (Wash. 1999). A judicial order
constitutes a superseding, intervening cause “if all material
information has been presented to the court and reasonable
minds could not differ as to this question.” Tyner v. Dep’t of
Soc. & Health Servs., 1 P.3d 1148, 1159 (Wash. 2000).
20          COX V. STATE OF WASHINGTON DSHS

Otherwise, materiality is “a question for the jury.” Id. at
1158.

    Under this standard, the district court’s grant of summary
judgment in favor of DSHS must be reversed. While the
district court recognized that the Dependency Court’s order
directed that visitations continue to occur, this directive did
not wholly “ratify” the manner in which DSHS conducted the
boys’ visitations. If DSHS failed to supply “sufficient
material information” to the Dependency Court, then the
Dependency Court’s order did not break the causal chain.
See id. at 1159.

    Information withheld from the Dependency Court
included opinions of Detectives Gary Sanders and Teresa
Berg, investigators of the child pornography found in Steven
Powell’s home. Detectives Sanders and Berg told DSHS that,
based on their personal interactions with the boys and Joshua,
they had concerns for the boys’ safety and believed Joshua
posed a danger to the boys.5 DSHS also withheld the opinion
of Joshua’s sister, Jennifer Graves, who stated Joshua was
“unpredictable and volatile” and expressed concerns for the
boys’ well-being while in Joshua’s care. Other information
withheld included concerned opinions from the boys’
counselor, and Joshua’s repeated violations of the
Dependency Court’s orders.



     5
       DSHS argues that four social workers and attorney John Long
signed declarations denying that Detectives Sanders and Berg ever made
these statements. However, at this stage, we do not resolve issues of
material fact. See Tolan v. Cotton, 572 U.S. 650, 656 (2014) (per curiam)
(“[C]ourts may not resolve genuine disputes of fact in favor of the party
seeking summary judgment.” (citations omitted)).
           COX V. STATE OF WASHINGTON DSHS                     21

    The district court held that the above-referenced
information was immaterial as a matter of law. This is
incorrect. The Supreme Court of Washington has recognized
that such information as opinions about an individual’s
capability to do harm to children from family members or
those with close familiarity with the individual may be
material. See Tyner, 1 P.3d at 1158. Here, it cannot be said
that the Dependency Court could have reached but one
conclusion—to ratify visitations—had it been aware of the
withheld information. Thus, the district court erred in
resolving as a matter of law the question of materiality as to
such information.

IV.     CONCLUSION

    Material issues of fact exist regarding whether DSHS
used reasonable care to avoid placing the boys in harm’s way,
including: (1) determining Joshua’s visitation location; (2)
facilitating the February 5, 2012 visitation; and (3) training its
social workers to conduct visitations. There also exists
material issues of fact as to whether DSHS’s actions
proximately caused the boys to be placed in harm’s way. We
reverse and remand these issues for trial.

    The dismissal of the negligence claims against
Defendants State of Washington and Department of Social
and Health Services is reversed and remanded because the
district court dismissed them without according justifiable
inferences in favor of the non-moving party. We express no
opinion as to the merits of those reinstated claims.

   We affirm the district court’s ruling that the social
workers, Defendants Forest Jacobson, Randy Stephenson,
Jane Wilson, and Billie Reed-Lyyski, were entitled to
22         COX V. STATE OF WASHINGTON DSHS

qualified immunity from Plaintiffs Judith Cox and Charles
Cox’s 42 U.S.C. § 1983 claims. The judgment in favor of
Jacobson, Stephenson, Wilson, and Reed-Lyyski is therefore
affirmed.

   We affirm the district court’s conclusion that, under
Washington state law, DSHS, in making placement decisions,
has a duty to reasonably ensure that it does not place a
dependent child in an abusive situation.

  AFFIRMED in part, REVERSED in part, and
REMANDED.

     Each party to bear its own costs on appeal.